Keefe, Judge:
Tbis appeal to reappraisement has been submitted for decision upon the following stipulation by counsel for the parties hereto.
It is hereby stipulated and agreed by and between counsel, subject to the approval of the' Court, as follows:
1. That the merchandise covered by the instant appeal to reappraisement consists of certain glassware imported from Japan similar in all material respects to the merchandise involved in U. S. v. Blefield & Goodfriend, reappraisement 4416.
2. That in reappraisement 4416 the merchandise was exported from Japan between March 13, 1936 and December 23, 1936, and that this Court held there was no foreign market value for such or similar merchandise as foreign market value is defined in Section 402 (c) of the Tariff Act of 1930.
3. That the merchandise involved in the instant appeal to reappraisement was exported from Japan on or about September 17, 1936.
4. That on or about the date of exportation of the merchandise covered by the instant appeal to reappraisement such merchandise was freely offered for sale for export to the United States, packed, ready for delivery, to all purchasers in usual wholesale quantities in the ordinary course of trade in the principal markets of Japan, at the following prices:

Item. No. Price

2088 Invoice Price
2089 “
2090 “
2091
2093 19.80 yen per gross
2094 21 yen per gross
5. That the instant appeal to reappraisement is limited to the items enumerated in Par. 4 of-this stipulation and abandoned in all other respects.
6. That the record in U. S. v. Blefield & Goodfriend, decided October 18, 1938 reappraisement decision 4416, be received in evidence and the instant appeal, submitted on this stipulation.
On the agreed facts, I find the dutiable values of the merchandise involved herein to be as follows:

Item No. Price

2088 Invoice Price
2089 “
2090 “
2091 “
2093 19.80 yen per gross
2094 21 yen per gross.
*471As to any other merchandise involved, the appeal having been abandoned, is hereby dismissed. Judgment will be rendered accordingly.